Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is issued in response to amendment/RCE filed 6/16/2022.
	Claims 1-15 were directly and/or indirectly amended. No Claims were added and none were canceled.
	Claims 1-15 are pending/rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered. 

Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive.
Regarding 102 rejection;
	Regarding 102(a)(1) rejection;
	Applicant argues Hoe teaches different type of data are classified, “For example, the information can be an email or a set of emails, in this case the first classification technique can be for example, a spam detector, whereas the second classification technique can be, for example, a normal email detector”.
	Examiner disagrees, Hoe disclose a data set that been classified by the first classifier and the data that indicates error will be classified by the second classifier which corresponds to the same data classified as shown in Para. 0083-0089. The example used by the applicant in the remarks was not recited in the claim language. Thus, it was not given a patentable weight.

The term “or” in claims 1-15 is a relative term which renders the claim indefinite. The term “or” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo et al. (Heo hereinafter) US Patent Application Publication No. 20170053211 filed Feb. 9, 2016 and published Feb. 23, 2017.

Regarding Claims 1, and 14, Heo disclose instruction written on a computer readable medium to perform a method of classifying information into a first class or a second class (Fig. 2, step 130-1, Para. 0055, Heo), the method comprising:  5 
applying a first classification technique to the information so as to selectively (Para. 0071, wherein the different parameter may apply corresponds to selectively, Heo) assign the information to one out of the first class and the second class in dependence on whether the information meets first classification criteria or not, wherein the information is assigned to the first class when the information meets the first classification criteria (Para. 0055, Heo), and wherein the information is assigned to the second class when the information does not meet the first classification criteria (Para. 0058, wherein the method of detecting error data by classifying data corresponds to does not meet the classification criteria, Heo);  10 
applying a second classification technique to the information so as selectively (Para. 0071, wherein the different parameter may apply corresponds to selectively, Heo) to assign the information to one out of the second class and the first class in dependence on whether the information meets second classification criteria or not, wherein the information is assigned to the second class, and wherein the information is assigned to the first class when the information does not meet the second classification criteria (Fig. 2, step 130-3, Para. 0063, wherein the method of classifying the error data from the first classifier corresponds to applying a second classification technique, Heo); and  15 
updating at least one of the first classification criteria and the second classification criteria in the event that one out of the assignments of the information that are performed by the first classification technique and the second classification technique deviate from each other (Para. 0077, wherein the second classifier detects the target object from a portion of the first error data and fail to detect the target object from another portion of the first error, since the data is been moved to the third stage which is deviation based in the threshold of the verification as stated in Fig. 2, step 130-2 and Para. 0061, corresponds to update the classification criteria of at least one of the two classification techniques, Heo) and
a predefined number of mutually deviating assignments of information by the first classification 20technique and the second classification technique has been reached (Para. 0071, Heo); 
wherein the first classification technique and the second classification technique are applied to the same information (Para. 0084, wherein the first classifier which corresponds to the first technique verify the data and Para. 0086, wherein the second classifier which corresponds to the second classifying technique applied to the error data by the first classifier corresponds to the same information, Heo).
Also claim 14 recites,
two parallel classification stages (Para. 0070, Heo).
Regarding Claim 2, Heo disclose a method wherein the first signal indicates a proper state of operation of the technical plant (Para. 0083, wherein the trainer boosts weak classifier based on the extracted data correspond to indicate a proper stated whether its weak or not, Heo);  10 
wherein the second signal indicates a faulty state of operation of the technical plant (Para. 0077, wherein the second classifier fail to classify correctly corresponds to faulty state, Heo).
Regarding Claim 3, Heo disclose a method wherein the first classification technique and the second classification technique are mutually complementary (Para. 0071, wherein the first classifier is trained to classify data and the second classifier is trained to classify the first classifier errors, and as the wherein the first classification technique and the second classification technique are mutually complementary defined in Para. 0014 of the specification of the instant application as first classifier to recognize information belong the first class and the second classifier is trained to recognize data belongs to the second classifier, Heo).
Regarding Claim 4, Heo disclose a method wherein at least one of the two classification techniques is updated while using knowledge about actual class assignment of the information (Para. 0052, wherein the face or voice of a user corresponds to actual class assignment data, Heo).
Regarding Claim 5, Heo disclose a method 20wherein the information is data; or wherein the information is data of a data set, the data of the data set being individually classified by the method (Para. 0055, wherein the classifier is trained to classify data initially based on a type of the target object which corresponds to individually classified, Heo).  
Regarding Claim 6, Heo disclose a method wherein the first classification 25technique is an outlier detection technique (Para. 0050, wherein the machine learning corresponds to outlier, since outlier is defined in Para. 0081, the outlier is a technique include various techniques such as machine learning, Heo).  
Regarding Claim 7, Heo disclose a method comprising: 
initializing the first classification technique exclusively with information of the first class 30during an initialization phase (Para. 0064, Heo).
Regarding Claim 8, Heo disclose a method wherein the second classification technique is a rule-based technique (Para. 0050, wherein the parameter corresponds to rule-based technique, Heo).  
Regarding Claim 9, Heo disclose a method comprising: 
initializing, during an initialization phase (Fig. 2, step 130-1, Para. 0055, Heo), the second classification technique 5exclusively with information of the second class or with classification criteria based exclusively on known classification information of the second class (Fig. 2, step 130-3, Para. 0063, wherein the detected error corresponds to exclusively of known classification information, Heo).
Regarding Claim 10, Heo disclose a method wherein during a training phase following an initialization phase, at least some of a set of training information that is 10used for training the first classification technique (Para. 0055, Heo) is replaced if a predefined number of information which in actual fact should be assigned to the first class have been correctly assigned to the first class by the second classification technique but have been erroneously assigned to the second class by the first classification technique, so as to update the classification criteria of the first classification technique by renewed 15application of the first classification technique to the replaced set of training information (the term “if” is contingent term, what if the information was not erroneously assigned to the second class, clarification is required, Para. 0064, wherein the trained data based on the positive data in the error data at the second stage may improve the process based on different characteristics of the provided information, Heo).  
Regarding Claim 11, Heo disclose a method wherein during a training phase following an initialization phase, at least some of a set of training information of the 20second class that is used for training the second classification technique is replaced (Para. 0065, Heo) if a predefined number of information which in actual fact should be assigned to the second class have been correctly assigned to the second class by the first classification technique but have been erroneously assigned to the first class by the second classification technique, so as to update the classification criteria of the 25second classification technique by renewed application of the second classification technique to the replaced set of training information (the term “if” is contingent term, what if the information was not erroneously assigned to the second class, clarification is required, Para. 0064, wherein the trained data based on the positive data in the error data at the second stage may improve the process based on different characteristics of the provided information, Heo).    
Regarding Claim 12, Heo disclose a method wherein during a training phase following an initialization phase, at least some of a set of training information of the 30first class that is used for training the second classification technique is replaced (Para. 0070, Heo) if a predefined number of information which in actual fact should be assigned to the first class have been correctly assigned to the first class by the first classification technique but have been erroneously assigned to the second class by the second - 32 -Attorney File No. 110971-9366.US01 classification technique, so as to update the classification criteria of the second classification technique by renewed application of the second classification technique to the replaced set of training information (the term “if” is contingent term, what if the information was not erroneously assigned to the second class, clarification is required, Para. 0064, wherein the trained data based on the positive data in the error data at the second stage may improve the process based on different characteristics of the provided information, Heo).  
Regarding Claim 13, Heo disclose a method 5wherein during a training phase following an initialization phase, at least some of a set of training information that is used for training the first classification technique is replaced (Fig. 3, Para. 0100, wherein the trainer trains the classifier based on the error which corresponds to training information used for training the first classification, Heo), if a predefined number of information which in actual fact should be assigned to the second class have been correctly assigned to the second class by the second classification technique but have 10been erroneously assigned to the first class by the first classification technique, so as to update the classification criteria of the first classification technique by renewed training of the first classification technique with the aid of the updated set of test data (the term “if” is contingent term, what if the information was not erroneously assigned to the second class, clarification is required, Para. 0064, wherein the trained data based on the positive data in the error data at the second stage may improve the process based on different characteristics of the provided information, Heo).  
Regarding Claim 15, Heo disclose a classification processor being used for error detection in technical plants (Fig. 2, step 130, Para. 0051, Heo).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patel 20190318024 related to method and system for automatically detecting error in a t lease one data entry using image maps.
Gilberton et al. 20180108345 related to audio frame processing.
Petal 10956402 related to method and system for automatically detecting error in a t lease one data entry using image maps.

Point of Contact





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        June 28, 2022